Wilt, J.,
concurring in the decree. The plaintiffs sued out an order -of seizure and sale on the joint note of C. C. Packard, S. W. Sawyer and Mary A. Leonard, for $2833 33, secured by a special mortgage on the undivided half of the “Sarah plantation,” in the parish of Plaquemines. The defendant, Packard, injoined the foreclosure of the said mortgage, although on his own showing he only owns one-third of the mortgaged premises.
The court dissolved the injunction and he has appealed.
It appears that Packard, Sawyer and Mrs. Leonard, on the sixteenth of April, 1870, bought from the plaintiffs the undivided half of a tract of land known as the “ Sarah plantation,” in the proportion of one undivided third each, for the price of $18,000, $10,000 thereof cash, and for the balance they executed to the plaintiffs their three joint ■notes for $2833 33 each, due in one, two and three years. In the act of sale and mortgage we find the following clause: “ And in order to ■secure the payment of said promissory notes in capital and all interest thereon as aforesaid, together with all said attorney’s fees, special •mortgage in favor of said vendors, and the future holder or holders of •said notes, is hereby retained on the undivided half of said plantation or land herein conveyed, and the purchasers hereby bind themselves not to sell, alienate or encumber the same to the prejudice of this ■act.”
Now the inquiry is, is this mortgage an indivisible obligation binding each and every acre of the mortgaged premises for the payment of the entire debt, interest and attorney’s fees, or is it an obligation operating m shares, that is, binding the undivided share of each purchaser •only for the portion of debt due by him as a maker of the three joint notes? In other words, suppose one of the purchasers in indivisión should pay his part of the debt, as Packard claims to have done, would the mortgage continue on his undivided third of the mortgaged premises to secure the payment of the sums due by Sawyer and Mrs. Leonard ?
Packard claims that he paid the first note which matured on the •sixteenth of April, 1871, and that his co-obligors contributed no part •to the payment of said joint note; that this payment not only released his personal obligation as joint maker of the other two notes for like amount, but it discharged the mortgage on his undivided share of the ■mortgaged premises.
The position is untenable, both in regard to the personal obligation and the mortgage.
*177He was only bound to pay one-third of the first note; that was the extent of his personal obligation. The fact that he saw fit to go further and pay the amount due by his joint obligors on that note would not discharge his obligation on the other two notes, so lar as the holders thereof are concerned. Such payment would subrogate him to the right of the payee against his co-obligors. It would in no manner discharge his obligation as joint maker of the other two notes of $2,833 33 each, which had not yet matured. Now it is true one act may contain several sales and several distinct mortgages. And if the vendors and vendees in this case had so agreed, a deed and act of mortgage might have been drawn embracing three distinct sales and three distinct mortgages, wherein the plaintiffs would convey to each of the purchasers a separate quantity of land, and to secure the price thereof retain a special mortgage on that separate or distinct part of the land. In such an instrument there would be no joint obligation, as there is in the notes taken in this case, because there would be no aggregatio mentivm between the purchasers; there would be no joint tie between them, so that if one should pay and the others did not, subrogation- would arise by operation of law in favor of the one discharging the joint debt. Each having an independent contract with his vendors, would be bound by a separate obligation, and it would be impossible for the relation of joint obligors to exist between the purchasers. In such an instrument there would necessarily be three independent personal obligations and three distinct mortgages. Here, however, we have but one personal obligation and but one mortgage, to wit: the joint obligation of Packard, Sawyer and Mrs. Leonard, to pay the three notes of $2833 33 each, and to secure these notes and all interest thereon and attorney’s fees, a “special mortgage” is retained “ on the undivided half of the plantation, or the property herein conveyed.”
The property was sold in return for the joint consent or promise of the purchasers to pay the entire price, and a special mortgage was retained to secure the entire amount thereof. If one of the purchasers had signed the act and the other two had refused, can it be pretended -that the sale would have been completed for any part of the land T Surely not. Because the essential element of consent would be lacking. The plaintiffs never agreed to sell part of the land in return for the promise of one of the purchasers. They only agreed to sell their -entire interest in the “Sarah plantation” for the joint promise of the purchasers to pay the price, which was $18,600 — $10,000 thereof cash, -and the balance in three joint notes of $2833 33 each.
In Stewart, Hyde & Co. v. Madam Buard, 23 An. 411, where each of five heirs sold to their mother, the defendant, his share of his father’s. *178estate, and in order to secure the debt to each heir she mortgaged the entire property; this court held that the rescission of the sale by four of the heirs did not remove the mortgage on the entire property to-secure the notes given to the fifth heir. True it was that the act con-' tained separate sales of the slaves of the five heirs, but only one mortgage was given in which the purchaser declared that “ all the said property to be and remain specially mortgaged in favor of the payees of said notes or their assigns, until the full and complete payment of the same, principal and interest.”
Here the purchasers signed the act in which it is declared that “ in order to secure the payment of said promissory notes in capital and all interest thereon, together with all said attorney’s fees, special mortgage in favor of said vendors, and the future holder or holders of said notes, is retained on the undivided half of said plantation, or the property herein conveyed.”
' So therefore, whether the act before us contains one sale to three joint purchasers, or three separate sales, is immaterial. Because there can be no doubt that it contains but one mortgage bearing on the whole property conveyed to pay each note, and all the interest and attorney’s fees, stipulated to be paid in case it became necessary to resort to legal proceedings to collect the debt.
The note in suit has not been paid. It is secured by special mortgage on all the property conveyed by the plaintiffs to the three purchasers.
The next objection raised by the defendant in support of his injunction is, that all the mortgaged property was sold by the sheriff under the foreclosure of this mortgage on the first note; that he became the purchaser of an amount equal to his undivided third of said property,, and having paid the price said property ceased to be encumbered with the unpaid installments of said mortgage, including the note now in suit. This proposition is unsound in law, and it is not borne out by the facts disclosed in the record.
■ It no where appears in the record that the defendant purchased any part of the property under a foreclosure of the mortgage on the first-note.
If the defense were a good one, it certainly devolved on the defendant injoining the foreclosure of the mortgage herein, to establish with competent evidence the facts alleged, as the basis of said injunction. If the title, which he pretends to have acquired at the sale under the-foreclosure on the first note exists, he should have offered in evidence the deed in support of the allegation. If the deed has been destroyed,, the fact should, be proved before secondary evidenoe of title to real estate can be received.'
*179Now, what is tlie evidence which the defendant adduces in support of his defense that he has acquired a ne^V title to his part of the property under the foreclosure of this mortgage on the first note? He offers the writ of sale, commanding the sheriff to sell the mortgaged property for cash, sufficient to pay the amount of the first note, interest and costs, and also the amount of the attorney’s fee, and the sale to be “ on terms of credit corresponding with the terms of payment of the unmatured notes aforesaid.” The note now in suit and the one due one year later are the unmatured notes referred to. Upon this writ there is the following return :
“Received June second, 1871, and executed the within writ by seizing and taking into my possession the Sarah plantation, advertising and selling the same, and return this writ upon the showing that the amount of the same has been paid and satisfied.
“ Signed, BART DAWNEY, Sheriff.”
This return does not show that the sheriff observed the formalities required by law to make a forced sale ; he can not certify his conclusion of law that a legal sale was made; his return must state the facts, in order that the court may determine whether or not there was a sale of the property. The return does not show that notice of seizure was served upon Packard, Sawyer and Mrs. Leonard, the joint owners of the property; it does not show when, how and where the advertisement was made; when, where and how the sale was made; whether the property was appraised; to whom it was adjudicated, and at what price; and whether the purchaser complied with the terms of adjudication. In the absence of any evidence of these essential requirements having been complied with, it would be impossible to conclude that there has been a legal sale under the writ which issued to the sheriff. A statement by the sheriff of his conclusion of law on the question, whether the property was sold under the writ or not, can not supply the deficiency in his return.
In order to show that he paid the amount due under that writ, the defendant adduced a receipt signed by E. Lawrence, which is as follows: “Received by direction and for account of Mr. L. Bayhi,. sheriff, from Mr. C. C. Packard the sum of fifty-five hundred and ninety-one dollars and twenty-six cents on aceount of the two writs, of seizure and sale of Chaffraix & Agar, and E. Lawrenoe, from the District Court, parish of Plaquemines, against the said C. C. Packard, et als., and attorney’s fee and costs of court, and sheriff’s fees, as per bill on the reverse of this paper.”
The writ referred to in this receipt, in favor of Lawrence, was a writ under a different mortgage and bearing on different property than, that embraced in the mortgage now sought to be enforced.
*180Assuming the correctness of the statement in this receipt signed by Lawrence (and of the truth thereof there is no evidence, because Lawrence not being the sheriff, did not seize it under oath), and what does it amount to? It only confirms the statement in the return, that the sheriff “returned this writ upon the showing that the amount of the same has been paid and satisfied.” It does not prove that there was a sale according to law under the writ of the property; nor does it in any manner establish the defense that the defendant Packard acquired thereunder a new title to the property, conveyed by plaintiffs to him, Sawyer and Mrs. Leonard in indivisión.
The defendant offered in evidence a letter from E. Lawrence to the sheriff which is as follows: “ You will see by receipt given to Mr. C. C. Packard that he has paid for his proportion of the notes in suit by Ohaffraix & Agar and myself, and also handed me the cash as per receipt given him for costs, etc. You will therefore please make out his title for the property purchased by him on the Sarah plantation.”
Now the mortgage which Lawrence sought to foreclose rested on one-half of the Sarah plantation, and the mortgage of the plaintiffs rested on the other half thereof.
If this were a controversy in regard to the mortgage in favor of Lawrence as to the payment of the notes secured thereby, the letter would have been admissible. But Lawrence’s letter is no evidence against plaintiffs in this suit. If he had sworn to the truth of the statements therein contained, it would not bind the plaintiffs; it would not be admissible, because it is the mere ex parte statements of a witness . the plaintiffs have not had an opportunity to cross examine. I think, therefore, that the judge did not err in refusing to admit the letter of Lawrence in evidence against the plaintiffs, and the bill of exceptions of the defendant was not well taken. The receipt and letter of Lawrence can not establish the allegation that Packard acquired a new title to the property under the foreclosure of the mortgage on the first note. If they could be regarded as proof on this point, they do not state the fact. Nor is it stated in the sheriff’s return. If the sheriff’s return is untrue, the defendant should have had it corrected so as to conform to the truth. He can not expect this court to presume from the unsworn statement of Lawrence, a stranger to this mortgage, that he (Packard) acquired the property at a sale on the first mortgage note.
But suppose he did buy in his part of the property on the pretended foreclosure of the mortgage note, would that be a good defense to this proceeding on the second note in the same mortgage? Would such purchase give him a new title to the property 9 I think not. The defendant really acquired nothing by the adjudication of his own property to himself on the mortgage note which he subscribed jointly with *181two others for the price of said property. Before the pretended forced sale he owned one-third of the property, and the plaintiffs were the authors of his title; after the pretended forced sale he was merely the owner of the same property, and the plaintiffs .remained the authors of his title. The pretended sale resulted neither in a change of title nor a change of possession. The sheriff, as agent of the defendant, appointed by law to sell his property to pay his mortgage debt, offered the property for sale, and at the offering it was adjudicated to the owner or the person making the sale through the sheriff and the machinery of the law.
The defendant, to say the most, simply bid in his own property and paid the debt; there was no transfer of ownership and possession’ there was no sale.
Taking the facts as we find them in the record, the position of the defendant in this case is utterly indefensible.
Being merely the owner of an undivided third of the. mortgaged property he injoins the plaintiffs from selling any part thereof, notwithstanding their mortgage importing a confession of judgment bears on all the property mentioned in the act to secure the payment ot the notes, all the interest thereon and the attorney’s fees.
It is not pretended that the note upon which this executory process issued has been paid, or that it is in any manner discharged. It is the joint obligation of the ‘defendant and the two other purchasers. He is bound personally for one-third of the note, and the entire property is specially mortgaged to secure it.
I therefore concur in the decree in this case.